Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 1 of 20 PageID #: 816



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

FRANK    BLANCHARD,   MERSINI                    §
BLANCHARD,          MALAKOFF                     §
PROPERTIES, LLC, RONNY SNOW,                     §
ANGELIA SNOW, TANYA BERRY,                       §
KIMBERLY RILEY, JOHN MILLER,                     §
AMY MILLER and CHAD MARTINEZ,                    §
EMILY MARTINEZ,                                  §
                                                 §
                                                 §
                 Plaintiffs,                     §     CIVIL ACTION NO. 6:18-CV-00265-RWS
                                                 §
v.                                               §
                                                 §
STEVE HUYNH, YVONNE HUYNH,                       §
HUYNH POULTRY FARM, LLC, T & N                   §
POULTRY FARM, LLC, THINH BAO                     §
NGUYEN, TIMMY HUYNH POULTRY                      §
FARM,   TIMMY     HYUNH     and                  §
SANDERSON FARMS, INC.,                           §
                                                 §
                 Defendants.                     §
                                              ORDER
         Before the Court are three motions requesting that this case be remanded to the Texas state

court: (1) Plaintiffs Frank Blanchard, Mersini Blanchard and Malakoff Properties, LLC’s

(collectively, the “Blanchard Plaintiffs”) Motion for Leave to File Third Amended Complaint,

Application for Preliminary and Permanent Injunction (Docket No. 11); (2) the Blanchard

Plaintiffs’ Motion to Remand (Docket No. 13); and (3) Plaintiffs Ronny Snow, Angelia Snow,

Tanya Berry, Kimberly Riley, John Miller, Amy Miller, Chad Martinez and Emily Martinez’s

(collectively, the “Snow Plaintiffs”) Motion to Remand, and Joinder in the Blanchard Plaintiffs’

Motion to Remand (Docket No. 14). For the reasons set forth below, the Court GRANTS all three

motions and REMANDS the case back to 392nd Judicial District Court of Henderson County,

Texas.
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 2 of 20 PageID #: 817



I.         Background

           Defendants are three poultry farms in Henderson County, Texas, and their owners and

operators.1 See Docket No. 3 ¶¶ 10–19. Plaintiffs are property owners who own land adjacent to

the farms. Id. ¶¶ 26, Docket No. 5 ¶ 5.1. According to Plaintiffs, Defendants’ poultry farms

became a nuisance in late-2016 and early-2017. See Docket No. 3 ¶¶ 32–39. Around the same

time, the poultry farms received a notice of violation related to the odors resulting from their

operations. Id. ¶ 32–33. Plaintiffs allege the farms continue to spread foul smells and noises onto

Plaintiffs’ properties. See id. ¶ 27; Docket No. 7 ¶ 5.3–5.8. This common law nuisance claim is

the heart of this action.

           The case commenced in Texas state court on May 30, 2017, when the Snow Plaintiffs filed

their original petition in the 173rd Judicial District Court of Henderson County, Texas. Docket

No. 1 ¶¶ 1–2; Docket No. 3 (Snow Complaint). The next day, the Blanchard Plaintiffs filed their

suit against Defendants in the 392nd District Court of Henderson County, Texas. Docket No. 1

¶ 2. On August 3, 2017, the 392nd District Court consolidated the cases into a single action. Id.

¶ 3; Docket No. 1-3 at 88. For the next 10 months, the case proceeded through discovery. Docket

No. 1 ¶ 6.

           On June 1, 2018, the Blanchard Plaintiffs filed their Second Amended Original Petition

(Docket No. 7) (the “Second Amended Complaint”). Docket No. 1 ¶ 7. In it, the Blanchard

Plaintiffs added allegations that Defendants’ farms exist by a fraudulent business model that

exploits certain provisions of the Farm Bill of 2014, Pub. L. No. 113-79, 128 Stat. 649 (2014)




1
    The parties dispute Sanderson Farms’ role in the operation of the farms. This dispute is immaterial to these motions.


                                                      Page 2 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 3 of 20 PageID #: 818



(“Farm Bill”).2 Docket No. 7 ¶¶ 5.2–5.3; 6.1; 7.2. The relevant provision of the Farm Bill provides

for government loans to help low net worth minorities open or operate a farm. Id. ¶ 5.2. Defendant

Sanderson Farms, Inc. allegedly seeks out minorities with little or no farming experience to apply

for government loans under the Farm Bill. Id. Here, the Blanchard Plaintiffs allege Sanderson

recruited the Huynh and Nguyen defendants. Id. ¶ 5.3. According to the Blanchard Plaintiffs,

neither family qualifies for benefits under the Farm Bill because both families are wealthy, and

allegedly, the Defendants lied or made misrepresentations on documents submitted to the United

States Department of Agriculture (the “USDA”) to wrongfully obtain Farm Bill loans. See id.

¶¶ 5.2–5.3, 6.1, 7.2, 8.3.

        Defendants relied on the above allegations in the Second Amended Complaint to remove

the case to this Court on June 8, 2018. Docket No. 1 ¶ 9. On July 6, 2018, the Blanchard Plaintiffs

moved to amend their complaint and sought to eliminate the Farm Bill and USDA contentions.

See Docket Nos. 11, 12 (the “Third Amended Complaint”). On the same day, both groups of

plaintiffs filed separate motions to remand the case back to state court. See Docket Nos. 13, 14.

        Plaintiffs put forth two theories in support of these motions. First, Plaintiffs argue that

remand is necessary because this Court never had subject matter jurisdiction. See Docket No. 13

at 7–12; Docket No. 14 at 6. According to Plaintiffs, the Second Amended Complaint did not

assert a federal cause of action or otherwise create a federal question. Id. Second, Plaintiffs argue

that, even if a federal question did exist in the Second Amended Complaint, the Blanchard

Plaintiffs’ Third Amended Complaint removed those causes. See Docket No. 13 at 12–14; Docket




2
 The Second Amended Complaint does not identify a public law number or statute for the Farm Bill. However, the
Blanchard Plaintiffs’ motion to remand and Defendants’ opposition both agree that the herein cited version of the
Farm Bill is the relevant bill. Docket No. 13 at 3; Docket No. 15 at 1.

                                                 Page 3 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 4 of 20 PageID #: 819



No. 14 at 7–8. Thus, Plaintiffs ask the Court to decline to exercise supplemental jurisdiction over

the remaining claims and remand the case. Id.

       As Plaintiffs seek to remand this case, Defendants bear the burden to establish that

jurisdiction is proper. Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387, 397 (5th Cir.

1998). For their part, Defendants argue that the Second Amended Complaint did create a federal

question—either by raising federal causes of action or because determination of the claims

“necessarily depends on the resolution of a substantial federal question.” Docket No. 15 at 14.

Defendants also argue that, if the Blanchard Plaintiffs are allowed to amend their complaint, the

Court should still retain the case under supplemental jurisdiction. Id. at 22–23.

II.    Federal Question

       The threshold issue is whether the Second Amended Complaint created a federal question.

Federal courts are courts of limited jurisdiction, having the power to hear only cases that present a

federal question or are between citizens of different states. Arbaugh v. Y&H Corp., 546 U.S. 500,

513 (2006).    Because Plaintiffs and most Defendants are all Texas domiciliaries, removal

jurisdiction must be based on a federal question. Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

       The Blanchard Plaintiffs’ federal question must appear on the face of their well-pleaded

complaint. Bernhard v. Whitney Nat’l Bank, 523 F.3d 546, 551 (5th Cir. 2008). A plaintiff need

not specifically cite a federal provision, Johnson v. City of Shelby, 135 S.Ct. 346, 346–47 (2014)

(per curiam), but they must allege facts sufficient to establish a colorable issue of federal law, see

Caterpillar Inc. v. Williams, 482 U.S. 386, 391–92 (1987). “[T]he plaintiff is the master of the

claim,” so the Blanchard Plaintiffs may confine their arguments to those arising under state law

even if federal claims are available. Id. at 392. If they so choose, there is no basis for federal

jurisdiction. Id.



                                            Page 4 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 5 of 20 PageID #: 820



         The Blanchard Plaintiffs set out five “counts” in the Second Amended Complaint:

         1)     “Common Law Fraud, Fraud in Real Estate Contract, and Intentionally
                Created Nuisance ‘But’ For Fraud;”

         2)     “Negligence and Negligently Created Nuisance (an Intentionally Created
                Nuisance);”

         3)     “Trespass;”

         4)     “Intentional Interference with Property and Property Rights;” and

         5)     “Nuisance & Nuisance Per se;”

Docket No. 7 at 9–12. The Second Amended Complaint also includes three sections specifying

the Blanchard Plaintiffs’ requested relief:

         1)     “Application for Temporary and Permanent Injunction;”

         2)     “Actual Damages, Special Damages, Attorney’s Fees, Expert Fees, Punitive
                Damages, & Malice/Fraud;” and

         3)     “Securing the Execution of Documents by Deception & Conspiracy to
                Execute Documents by Deception Tex. Pen. Code. Ann. § 32.46 (Vernon
                2014).”

Docket No. 7 at 13–15. Though each count and request for relief references a state cause of action,

Defendants correctly point out that much of the Second Amended Complaint alleges “fraud on”

the federal government. See Docket No. 7 ¶¶ 5.2–5.3, 6.1, 7.2, 8.3. Specifically, Defendants

contend that: (1) ¶¶ 6.1 and 7.2 combine to seek an injunction of the USDA under taxpayer

standing; (2) ¶¶ 5.3–5.5, 6.1, and 9.1 invoke a qui tam claim; and (3) that the fraud claims

explained in ¶¶ 5.3, 6.1, 7.2, and 9.1 necessarily depend on a federal question. Docket No. 15 at

11–16.

         The Court addresses each alleged basis for federal question jurisdiction in turn.




                                              Page 5 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 6 of 20 PageID #: 821



       a.      Taxpayer Standing to Enjoin the USDA.

       Defendants argue that the allegations in ¶¶ 6.1 and 7.2 plead a taxpayer standing claim.

Docket No. 15 at 11–12 & n.6. Paragraph 6.1 primarily alleges Defendants’ fraud on the State of

Texas. It includes one, long sentence alleging fraud on the federal government:

       Plaintiffs, moreover, have both direct standing and taxpayer standing to complain
       about the fraud on the government with the fraudulent grants and plaintiffs seek
       injunctive relief to prohibit these payments from being made—and a return of these
       payments to the U.S. Department of Agriculture to pay for subsidies for veterans
       and specially disadvantaged minorities, who actually need and are deserving of
       those funds.

Docket No. 7 ¶ 6.1. Paragraph 7.2 follows a paragraph requesting injunctive relief and is also

directed to taxpayer standing:

       Plaintiffs also invoke their taxpayer standing to enjoin further payments made by
       the United States Department of Agriculture to Defendants because these subsidies
       are predicated upon a fraud and are illegal expenditures that should be returned to
       the federal government to be used by veterans and especially disadvantaged
       minorities, who are truly deserving of those funds.

Id. ¶ 7.2. However, Defendants fail to establish that these allegations create a valid federal

question.

        “The constitutional requirements for federal-court jurisdiction—including the standing

requirements and Article III—‘are an essential ingredient of separation and equilibration of

powers.’ ” Hein v. Freedom From Religion Found., Inc., 551 U.S. 587, 611 (2007) (quoting Steel

Co. v. Citizens for Better Environment, 523 U.S. 83, 101 (1998)). “Th[e] triad of injury in fact,

causation, and redressability constitutes the core of Article III’s case-or-controversy requirement,

and the party invoking federal jurisdiction bears the burden of establishing its existence.” Steel

Co., 523 U.S. at 103–104. “The absence of a valid (as opposed to arguable) cause of action does

not implicate subject-matter jurisdiction, i.e., the courts’ statutory or constitutional power to

adjudicate the case.” Id. at 89 (emphasis in original). “Dismissal for lack of subject-matter


                                           Page 6 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 7 of 20 PageID #: 822



jurisdiction because of the inadequacy of the federal claim is proper only when the claim is ‘so

insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise completely

devoid of merit as not to involve a federal controversy.’ ” Id. (quoting Oneida Indian Nation of

N.Y. v. County of Oneida, 414 U.S. 661, 666 (1974)).

         “It has long been established[] that the payment of taxes is generally not enough to establish

standing to challenge an action taken by the Federal Government.” Hein v. Freedom From

Religion Found., Inc., 551 U.S. 587, 593 (2007). The Supreme Court only recognizes a single

narrow exception to this general rule: “taxpayers must show (1) a ‘logical link’ between the

plaintiff’s taxpayer status ‘and the type of legislative enactment attacked,’ and (2) ‘a nexus’

between such taxpayer status and ‘the precise nature of the constitutional infringement alleged.’ ”

Arizona Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 126, (2011) (quoting Flast v. Cohen,

392 U.S. 83, 102 (1968)).

         Defendants did not address the above enumerated jurisdictional requirements for taxpayer

standing. Even as to the request for injunctive relief, Defendants do not explain how the Second

Amended Complaint met Article III’s case-or-controversy requirement or established the

Blanchard Plaintiffs’ standing to enjoin a non-party.3 See Steel Co., 523 U.S. at 102–4 (detailing

the Supreme Court’s standing jurisprudence). Nonetheless, a review of the complaint reveals that

the Blanchard Plaintiffs did not allege a “constitutional infringement.”4 Though the Blanchard




3
  The USDA is not a party to this suit. Defendants cite cases recognizing “the basic legal principle that State courts
are without jurisdiction to review the discretion or enjoin federal officers.” Docket No. 15 at 11 (citing State of
Alabama v. Rogers, 187 F. Supp. 848, 852 (M.D. Ala. 1960). But in these cases, the injunctions concerned parties to
the litigation.
4
  Though a detailed analysis of the “logical link” element is unnecessary here, the Court does not find any plausible
relationship between the Blanchard Plaintiffs, Texas land owners, and the relevant aspect of the Farm Bill, a fund to
help impoverished veterans and minorities establish farms.

                                                   Page 7 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 8 of 20 PageID #: 823



Plaintiffs allege that the dispersion of funds is fraudulent, they have not identified a Constitutional

violation.

       As the Blanchard Plaintiffs “lacked [taxpayer] standing to commence this action, [] their

suit must be dismissed for want of jurisdiction.” Arizona Christian Sch. Tuition Org. v. Winn, 563

U.S. 125, 130 (2011) (“[T]he mere fact that a plaintiff is a taxpayer is not generally deemed

sufficient to establish standing in federal court. To overcome that rule, respondents must rely on

an exception created in Flast . . . .”). Thus, Defendants do not meet their burden to establish

subject matter jurisdiction. See Steel Co., 523 U.S. at 103–104 (“[T]he party invoking federal

jurisdiction bears the burden of establishing its existence.”).

       b.      Qui Tam Claims

       Defendants’ second argument is that the Blanchard Plaintiffs pleaded a qui tam claim over

which this Court has jurisdiction. However, Defendants conflate the generic “fraud on the USDA”

allegations with the specific requirements of the False Claims Act (the “FCA”), which establishes

the federal qui tam cause of action. See 31 U.S.C. § 3729, et seq.

       As it could apply here, the federal government may pursue a false claim if the Defendants

“knowingly make[d], use[d], or cause[d] to be made or used, a false record or statement material

to a false or fraudulent claim” to the federal government. 31 U.S.C. § 3729. But an FCA violation

does not automatically confer standing on a private person to pursue a claim. This power only

exists under 31 U.S.C. § 3730, which provides specific limits on this standing:

       (1) A person may bring a civil action for a violation of section 3729 for the person
       and for the United States Government. The action shall be brought in the name of
       the Government. The action may be dismissed only if the court and the Attorney
       General give written consent to the dismissal and their reasons for consenting.

       (2) A copy of the complaint and written disclosure of substantially all material
       evidence and information the person possesses shall be served on the Government
       pursuant to Rule 4(d)(4) of the Federal Rules of Civil Procedure. The complaint
       shall be filed in camera, shall remain under seal for at least 60 days, and shall not

                                            Page 8 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 9 of 20 PageID #: 824



       be served on the defendant until the court so orders. The Government may elect to
       intervene and proceed with the action within 60 days after it receives both the
       complaint and the material evidence and information.

       ....

       (4) Before the expiration of the 60-day period or any extensions obtained under
       paragraph (3), the Government shall—

       (A) proceed with the action, in which case the action shall be conducted by the
       Government; or

       (B) notify the court that it declines to take over the action, in which case the person
       bringing the action shall have the right to conduct the action.

Moreover, the plaintiff is the master of the complaint, and thus, it is the Blanchard Plaintiffs’

prerogative to maintain only state causes of action, even if the alleged facts could support federal

causes of action. See Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (“The rule makes the

plaintiff the master of the claim; he or she may avoid federal jurisdiction by exclusive reliance on

state law.”); The Fair v. Kohler Die & Specialty Co., 228 U.S. 22, 25 (1913) (“Of course, the party

who brings a suit is master to decide what law he will rely upon”) (Holmes, J.); see also Merrell

Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 809 n.6 (1986) (“Jurisdiction may not be

sustained on a theory that the plaintiff has not advanced”); Great North R. Co. v. Alexander, 246

U.S. 276, 282 (1918) (“[T]he plaintiff may by the allegations of his complaint determine the status

with respect to removability of a case”).

       Defendants fail to explain how the Blanchard Plaintiffs’ complaint invokes § 3730, and a

review of the complaint highlights numerous deficiencies. For example, the Blanchard Plaintiffs

did not bring their complaint in the name of the government, and therefore, they do not have

standing. 31 U.S.C. § 3730(b)(1) (“The action shall be brought in the name of the Government.”);

cf. Vt. Agency of Natural Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 773 n.4 (2000) (Qui tam relators

have standing as partial assignees of the federal government’s claim). None of the procedural


                                            Page 9 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 10 of 20 PageID #: 825



requirements of § 3730 were followed, and by failing to serve the complaint on the government,

the Blanchard Plaintiffs cannot bring a qui tam claim. See Tyson v. Wells Fargo Bank & Co., 78

F. Supp. 3d 360, 363 (D.D.C. 2015) (“Because Mr. Tyson has failed to follow the proper

procedures for service and filing of an FCA case, this case must be dismissed.”); see also United

States ex rel. Pilon v. Martin Marietta Corp., 60 F.3d 995, 999–1000 (2d Cir. 1995) (dismissing

FCA case with prejudice because failure to follow FCA procedural requirements irreversibly

frustrated the purpose of the statute); Walsh v. JPMorgan Chase Bank N.A., 75 F. Supp. 3d 256,

262–63, No. 14-cv-774, 2014 WL 6808629, at *5 (D.D.C. Dec. 4, 2014) (dismissing FCA case

due to failure to follow statutorily-mandated procedure). Because Defendants have not established

the requirements under the FCA, they did not establish that any qui tam claim in the Second

Amended Complaint was brought under federal law or raise a federal question.

       c.      Whether the Second Amended Complaint Necessarily Raised a Federal
               Question

       Having established that Plaintiffs failed to invoke a federal cause of action, the Court turns

to Defendants’ final jurisdictional allegation that the Blanchard Plaintiffs’ state fraud claim

“necessarily depends on the resolution of a substantial federal question.” Docket No. 15 at 14.

According to Defendants, “whether the Blanchard Plaintiffs are entitled to their requested relief . . .

necessarily raises the rights of Defendants and the United States government under a federal grant

program” and invokes federal question jurisdiction. Docket No. 15 at 15. Defendants identify two

contentions that “necessarily raise” federal questions: (1) that Defendants made false statements

to the federal government in connection with applications for federal loans and subsidies and (2)

that Defendants made false statements to the Texas Commission on Environmental Quality in

connection with applications for farm permits. Docket No. 15 at 14–15.




                                            Page 10 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 11 of 20 PageID #: 826



          To establish federal-question jurisdiction based on a federal-law issue embedded in a state-

law claim, it must be “(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable

of resolution in federal court without disrupting the federal-state balance approved by Congress.”

Gunn v. Minton, 568 U.S. 251, 258 (2013). “When state law provides an alternative ground for

recovery, the federal issue is not ‘necessarily raised.’ ” PlainsCapital Bank v. Rogers, 715 F.

App’x 325, 330 (5th Cir. 2017) (citing MSOF Corp. v. Exxon Corp., 295 F.3d 485, 490 (5th Cir.

2002) (holding that federal-question jurisdiction did not exist where complaint alleged

“violation[s] of federal regulations as well as . . . violation[s] of state and local regulations”); cf.

Bd. of Comm’rs of Se. La. Flood Prot. Auth.—E. v. Tenn. Gas Pipeline Co., 850 F.3d 714, 722–23

(5th Cir. 2017) (finding that federal issue was necessarily raised and distinguishing MSOF because

of “[t]he absence of any state law grounding for” plaintiff’s theory of negligence)). “Federal-

question jurisdiction over state-law claims is by far the exception, not the rule.” Id. at 328 (citing

Richard H. Fallon, Jr. et al., Hart and Wechsler’s The Federal Courts and the Federal System 836

(7th ed. 2015) (“In cases lacking a federal cause of action, the Supreme Court has clearly upheld

jurisdiction under § 1331 in only four instances . . . . Even in the lower courts, rather few decisions

uphold jurisdiction in such cases.”)). Thus, “the question is, does a state-law claim necessarily

raise a stated federal issue, actually disputed and substantial, which a federal forum may entertain

without disturbing any congressionally approved balance of federal and state judicial

responsibilities.” Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314

(2005).

          Defendants primarily rely on Harrison v. Christus St. Patrick Hospital for support. Docket

No. 15 at 15 (citing 432 F. Supp. 2d 648, 650 (W.D. La. 2006)). There, the plaintiff sought

emergency medical care from Christus Hospital. Harrison, 432 F. Supp. 2d at 652. Christus



                                             Page 11 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 12 of 20 PageID #: 827



required the plaintiff to sign documents agreeing to repay any medical treatment she received. Id.

She later discovered that Christus charged uninsured patients significantly more than insured

patients. Id. Plaintiff brought two actions: the first in the United States District Court for the

Middle District of Louisiana, and after that case was dismissed, a second in the 14th Judicial

District Court for the Parish of Calcasieu in Louisiana. Id. at 653. Both complaints alleged similar

facts, but the second complaint attempted to remove any bases for federal question jurisdiction.

Id. This second action lead to the Harrison opinion. Id.

       The operative Harrison complaint alleged five causes of action: “breach of contract, unjust

enrichment, injunctive/declaratory relief, breach of fiduciary duty, and violations of Louisiana

Unfair Trade Practices Act.” Id. at 649. “Although the plaintiff originally filed her lawsuit in

state court pleading state claims, federal law, specifically the defendant’s federal rights and

obligations [as a non-profit entity] under 26 U.S.C. § 501(c)(3), [was] an essential element

underlying the plaintiff’s claims.” Harrison 432 F. Supp. 2d at 650. The court also noted that

the complaint raised defendant’s rights and obligations under Medicare and Medicaid.             Id.

In particular, (1) “the definition of the putative class in the complaint [was] not based upon

being insured or uninsured, but it [was] based upon the Medicare reimbursement rate,” and

(2) the plaintiff’s cause of action proposed “that Medicare and Medicaid prices should be

extended to non-indigent and uninsured patients.” Id. The plaintiff’s complaint also complained

“of improper emergency room screening and/or treatment based upon the plaintiff’s ability

to pay” which necessarily implicated the Federal Emergency Medical Treatment and Active

Labor Act. Id. Because these federal laws and policies were central to the plaintiff’s claims,

federal question jurisdiction was proper. Id. at 651–52.




                                          Page 12 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 13 of 20 PageID #: 828



        The present case does not pose the same central federal questions as Harrison. Rather, this

case is akin to Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804 (1986). There, the plaintiff

sought to recover under several common-law theories and one claim that the defendant’s violation

of the Federal Food, Drug, and Cosmetic Act (FDCA) was negligence per se. Id. at 805–6. Though

“both parties agree[d] . . . that there is no federal cause of action for FDCA violations,” id. at 810,

the defendant removed the case to federal court and argued that the action was “founded in part,

on an alleged claim arising under the laws of the United States.” Id. at 806.

        The Supreme Court noted “a long-settled understanding that the mere presence of a federal

issue in a state cause of action does not automatically confer federal-question jurisdiction.” Id. at

813. Instead, “the absence of a federal private right of action [is] evidence relevant to, but not

dispositive of, the ‘sensitive judgments about congressional intent’ that § 1331 requires.” Grable,

545 U.S. at 318 (clarifying the earlier Merrell Dow holding). The broad risk of creating federal

jurisdiction where the underlying claims were based in common law outweighed any benefit of

hearing these claims in federal court:

        . . . Merrell Dow thought it improbable that the Congress, having made no
        provision for a federal cause of action, would have meant to welcome any state-law
        tort case implicating federal law “solely because the violation of the federal statute
        is said to [create] a rebuttable presumption [of negligence] . . . under state law.” In
        this situation, no welcome mat meant keep out.

Grable, 545 U.S. at 319 (citations removed). Under this analysis, “[t]he novelty of an FDCA issue

[was] not sufficient to give it status as a federal cause of action; nor should it be sufficient to give

a state-based FDCA claim status as a jurisdiction-triggering federal question.” Merrell Dow, 478

U.S. at 817.

        Here, as in Merrell Dow, the violation of a federal statute is an element of a common law

claim, and the complaint raises several state law claims to which the federal statute is not relevant.

See Docket No. 7 ¶¶ 6.1 (alleging common law fraud). Unlike Harrison, where the claims rested
                                            Page 13 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 14 of 20 PageID #: 829



purely on the federally created duties, the Blanchard Plaintiffs’ fraud claims are also supported by

allegations of fraud on the State of Texas. Id. Allowing these types of claims to establish federal

question jurisdiction “would [] attract[] a horde of original filings and removal cases raising other

state claims with embedded federal issues.” See Grable, 545 U.S. at 318. Accordingly, the

combined state law duties and lack of a federal cause of action under the Farm Bill leads to the

same result as in Merrell Dow: the claims do not necessarily raise a federal question, and there is

no federal question jurisdiction. See Grable, 545 U.S. at 318 (“[In Merrell Dow] the combination

of no federal cause of action and no preemption of state remedies for misbranding [was] an

important clue to Congress’s conception of the scope of jurisdiction to be exercised under §

1331.”).

       For these reasons, Defendants have not established that the Second Amended Complaint

“necessarily depends on the resolution of a substantial federal question,” and jurisdiction is not

proper before this Court.

III.   Supplemental Jurisdiction

       Having found that federal jurisdiction is not proper, this Court need not reach the issue of

supplemental jurisdiction. However, even assuming the Second Amended Complaint implicated

federal question jurisdiction, the Court finds Defendants’ supplemental jurisdiction argument

unpersuasive.

       a.       The Blanchard Plaintiffs’ Motion for Leave to Amend

       On the same day they filed their motion to remand, the Blanchard Plaintiffs moved for

leave to file a Third Amended Complaint. See Docket No. 11. This complaint eliminated the

allegations that caused Defendants to remove the case in the first place. Defendants objected on

two primary grounds: (1) the Blanchard Plaintiffs should not be granted leave to amend and (2)



                                           Page 14 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 15 of 20 PageID #: 830



even if the Blanchard Plaintiffs are permitted to amend their complaint, the Court should still

exercise supplemental jurisdiction. See Docket No. 17. The Court address each of these in turn.

       Defendants’ first argument concerns whether the Court can allow the Blanchard Plaintiffs

to amend their complaint at all. Defendants argue that under 16 Front Street, L.L.C. v. Mississippi

Silicon, L.L.C. amendments seeking to remove federal jurisdiction are barred. Docket No. 17 at

4–5; Docket No. 15 at 17, 19–20 (citing 886 F.3d 549 (5th Cir. 2018)). Defendants reach this

conclusion by focusing on the 16 Front Street court’s summary of the “time-of-filing” rule: “ ‘ “a

plaintiff cannot oust removal jurisdiction by voluntarily amending the complaint to drop all federal

questions.” ’ ” Docket No. 17 at 5 (quoting 16 Front Street, 886 F.3d at 558 (quoting Boelens v.

Redman Homes, Inc., 759 F.2d 504, 507 (5th Cir. 1985))).

       The “time-of-filing rule” establishes that “[a] plaintiff’s voluntary amendment to a

complaint after removal to eliminate the federal claim upon which removal was based will not

defeat federal jurisdiction.” Boelens, 759 F.2d at 507; see also Spear Mktg., Inc. v. BancorpSouth

Bank, 791 F.3d 586, 592 (5th Cir. 2015) (“In a jurisdictional inquiry, we look at the complaint as

it existed at the time the petition for removal was filed, regardless of any subsequent amendments

to the complaint.”). But nothing in this rule bars amendments to the complaint. Rather, it

acknowledges a district court’s discretion to keep or remand a case once federal claims disappear,

through amendments or otherwise. See Spear Mktg., 791 F.3d at 593 (noting that a court may, “in

its discretion, remand the case when the federal claims disappear as the case progresses”). The

grant or denial of leave to amend a complaint is always left to the discretion of the district court.

See Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 872 (5th Cir. 2000) (summarizing the Fifth

Circuit’s jurisprudence for reviewing a district court’s denial of leave to amend).




                                           Page 15 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 16 of 20 PageID #: 831



         The 16 Front Street opinion did not disturb this long-established precedent. There, the

Fifth Circuit only looked to the “time-of-filing” rule to address the related but distinct issue of

whether the lack of subject matter jurisdiction in federal courts can be cured by an amended

complaint. 886 F.3d at 554. Nothing in 16 Front Street changes the time-of-filing rule or removes

a court’s discretion to grant leave to amend a complaint. See id. at 560–61 (finishing its analysis

of the time-of-filing rule and concluding that “the district court should not have dismissed the

claims [] based on the time-of-filing rule”).

         “In the context of motions to amend pleadings, ‘discretion’ may be misleading, because

FED. R. CIV. P. 15(a) ‘evinces a bias in favor of granting leave to amend.’ ” Martin’s Herend

Imports, Inc. v. Diamond & Gem Trading U.S. Am. Co., 195 F.3d 765, 770 (5th Cir. 1999) (quoting

Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597 (5th Cir. 1981)). In light of this guidance,

the Court allows parties to freely amend their pleadings, and this Court’s standard docket control

order sets a final amended pleading deadline well into the case. See Sample Docket Control Order

available at http://www.txed.uscourts.gov/?q=judge/district-judge-robert-schroeder-iii (setting

deadline to amend pleadings two weeks after the close of discovery and providing “[i]t is not

necessary to file a Motion for Leave to Amend before the deadline”). The Court sees no

compelling reason to depart from its established practice now.5,6                        Accordingly, the Court

GRANTS the Blanchard Plaintiffs’ motion to amend their complaint (Docket No. 11).




5
  While Defendants offer several cases, most of which pre-date Spear Marketing, describing amendments to remove
federal claims as futile, that approach is not necessary here. Spear Marketing is clear that removing the claims does
not destroy otherwise proper federal jurisdiction, but an amendment does allow the Court to remand any remaining
state law claims in its discretion. 791 F.3d at 593. Here, the federal issues are a subset of the true dispute, a state
nuisance case, and there is no compelling reason to require the Blanchard Plaintiffs to maintain these collateral Farm
Bill assertions if they choose not to.
6
 The Blanchard Plaintiffs guarantee that the “federal” claims will not be in the case by the time of trial. See Docket
No. 18 at 6 (“The filing of this Amended Complaint is a matter of when—not if.”).

                                                   Page 16 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 17 of 20 PageID #: 832



       b.      The Court’s Discretion to Retain the Remaining State Law Claims

       Once the federal claims no longer exist, the operative question is “whether the district court

should, in its discretion, remand the case when the federal claims disappear as the case progresses.”

Spear Mktg., 791 F.3d at 593; see also Lone Star OB/GYN Assocs. v. Aetna Health Inc., 579 F.3d

525, 528 (5th Cir. 2009) (citing Henry v. Indep. Am. Sav. Ass’n, 857 F.2d 995, 998 (5th Cir.1988)

(“Once the case is removed, a plaintiff’s voluntary amendment to a complaint will not necessarily

defeat federal jurisdiction; it is within the district court’s discretion whether to remand the action

to state court.” (emphasis added)). “Under 28 U.S.C. § 1367(c)(3), a district court may decline to

exercise supplemental jurisdiction if it ‘has dismissed all claims over which it has original

jurisdiction.’ ” Heggemeier v. Caldwell Cnty., 826 F.3d 861, 872 (5th Cir. 2016) (quoting 28

U.S.C. § 1367(c)(3)).    “[W]ide discretion is vested in the trial court to order a remand of state

claims on the heels of a dismissal of federal claims.” Guzzino v. Felterman, 191 F.3d 588, 595 (5th

Cir.1999). “Whether a district court abuses its discretion after § 1367(c)(3) has been satisfied

depends on ‘common law factors of judicial economy, convenience, fairness, and comity.’ ”

Heggemeier, 826 F.3d at 872 (quoting Enochs v. Lampasas Cnty., 641 F.3d 155, 158–59 (5th Cir.

2011).). “And based on these factors, [the Fifth Circuit has] elucidated the general rule that ‘a

court should decline to exercise jurisdiction over remaining state-law claims when all federal-law

claims are eliminated before trial.’ ” Id. (quoting Brookshire, 554 F.3d at 602.).

       As to the judicial economy factor, the Texas district court is very familiar with the case.

The state court already held several hearings and ruled on several disputes, and the case was

removed only five months before trial. Docket No. 14 at 2–4. In contrast, this Order is this Court’s

first substantive determination in the case. The Court has little familiarity with the merits of this

case, and the case has not been set on a schedule. Thus, this factor weighs in favor of remand. See

Enochs, 641 F.3d at 159–160.
                                           Page 17 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 18 of 20 PageID #: 833



       Second, as in Enochs, “it is certainly more convenient for the case to have been heard in

the Texas state court in [the originating] County, where all of the parties, witnesses, and evidence

is located. Moreover, as the judicial economy factor suggests, remand [will not cause] any

financial inconvenience to the parties because they w[ill] not have [] to duplicate any of their

previous efforts or expenses.” See Enochs v. Lampasas Cnty., 641 F.3d 155, 160 (5th Cir. 2011).

        “Third, it [i]s certainly fair to have had the purely Texas state law claims heard in Texas

state court, and there is nothing to indicate that either party [will be] prejudiced by a remand to

Texas state court.” Id. Therefore, the second and third factors also favor remand.

       Fourth and finally, the Fifth Circuit advises that “comity demands that the ‘important

interests of federalism and comity’ be respected by federal courts, which are courts of limited

jurisdiction and ‘not as well equipped for determinations of state law as are state courts.’ ” Id.

(quoting   Parker & Parsley Petroleum Co. v. Dresser Indus., 972 F.2d 580, 588–89 (5th

Cir.1992)). The Third Amended Complaint and the operative Snow Complaint do not raise any

federal issues.     But, they do implicate significant questions of state law, including

misrepresentations to the Texas Commission on Environmental Quality, violations of the Texas

Administrative Code, violations of the Texas Health and Safety Code and state property rights.

See Docket No. 12 ¶¶ 26, 29, 31. The fourth factor also weighs in favor of remand.

       In sum, all four factors favor remand. Even if jurisdiction were initially proper, because

no federal claims are currently before the Court, and for the reasons discussed, the Court declines

to retain supplemental jurisdiction over the state law claims now that any federal claims are not

before the Court.

IV.    Waiver

       In a final attempt to keep this case before this Court, Defendants argue that Plaintiffs

waived their right to ask this Court to remand.
                                          Page 18 of 20
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 19 of 20 PageID #: 834



          Waiver only applies to the procedural requirements for removal. See 28 U.S.C. § 1447(c)

(“A motion to remand the case on the basis of any defect other than lack of subject matter

jurisdiction must be made within 30 days after the filing of the notice of removal under section

1446(a).” (emphasis added)). This is because failure to comply with the procedural requirements

of remand is not jurisdictional. See Harris v. Edward Hyman Co., 664 F.2d 943, 945 (5th Cir.

1981) (“We previously have recognized that strict compliance with the limitations period in the

removal statute does not affect the jurisdiction of the district court and that failure to file the

petition within the allotted time may be waived. . . . Similarly, we think that a party who delays in

seeking a remand, or otherwise participates in the proceedings in the district court, also may be

precluded from objecting to a defendant’s untimely consent to a defective removal petition.”)

(quotation omitted) (citation omitted); Weeks v. Fid. & Cas. Co. of N. Y., 218 F.2d 503, 504 (5th

Cir. 1955) (“However, the time limitation prescribed by the removal statute within which a petition

for removal may be filed is not jurisdictional, but is merely modal and formal, and failure to file

the petition within the allotted time may be waived, or objection to such failure may be precluded

by estoppel.”). A party cannot waive a challenge to subject matter jurisdiction. See, e.g., 28 U.S.C.

§ 1447(c); Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (“Subject-matter jurisdiction can never

be waived or forfeited.”).

          To the extent Defendants contend waiver applies to supplemental jurisdiction, the exercise

of supplemental jurisdiction is discretionary and often raised after the time to challenge improper

remand has passed. See, e.g., Enochs, 641 F.2d at 157 (motion to remand filed two and a half

months after removal, when plaintiffs removed the federal claims from its case). As previously

explained, because the factors weigh in favor of remand, Defendants’ waiver argument is of no

effect.



                                            Page 19 of 20
   .
Case 6:18-cv-00265-RWS Document 34 Filed 03/26/19 Page 20 of 20 PageID #: 835



V.    Conclusion

      For the foregoing reasons, the Blanchard Plaintiffs’ Motion to Remand (Docket No. 13)

and the Snow Plaintiffs’ Motion to Remand (Docket No. 14) are GRANTED. The Blanchard

Plaintiffs’ Motion for Leave to File Third Amended Complaint (Docket No. 11) is GRANTED.

The case is REMANDED to the 392nd Judicial District Court of Henderson County, Texas.

      SIGNED this 26th day of March, 2019.



                                                      ____________________________________
                                                      ROBERT W. SCHROEDER III
                                                      UNITED STATES DISTRICT JUDGE




                                      Page 20 of 20
